PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On May 10, 2002, claimant was traveling west on Route 47 when her vehicle struck a piece of metal in the road damaging the gas tank.
*1562. Respondent was responsible for the maintenance of this portion of Route 47 and respondent failed to maintain properly Route 47 on the date of this incident.
3. As a result of this incident, claimant’s vehicle sustained damage in the amount of $250.00.
4. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Route 47 on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for her loss.
Accordingly, the Court is of the opinion to and does make an award in tlie amount of $250.00.
Award of $250.00.